DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/13/2022 has been entered. Claims 1-25 are pending in the application. 
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding claims 1, 14 and 21, see the last paragraph of page 8 of the remarks, are found to be not persuasive. Regarding claims 1, 14 and 21, the Applicant argues:
 “In the cited portion of Kofman, the image processing unit is "configured for receiving signals generated by CSP, reconstructing an image of the tag and decoding data carried by the tag." As stated in lines 21-25 of page 11, the CSP processes output signals generated by the quadrature detector, and these signals are received by the image processing unit in lines 27-28 to reconstruct the image of the tag and to decode data carried by the tag. The cited portion of Kofman (page 11, lines 27-28) makes no mention of the position of the tag as provided by the position sensor unit in line 26 on page 11. Moreover, the portions of Kofman cited on page 4 of the Office Action do not disclose a processor configured to receive data respectively produced by the mmW radar sensor and the auxiliary sensor arrangement during relative movement between the imaging device and the target, where the received data produced during the relative movement is used to reconstruct a mmW radar image of the target.”
The Examiner would like to highlight the citations used for this limitation which recites from Page 22, line 30 - Page 23, line 3 of KOFMAN, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.” Therefore, the additional position data (such as the elevation values and azimuth angle values) of the tag as “observed by the interrogator unit” (i.e. relative to each other) is used to generate the imaging algorithm (i.e. the algorithm necessary to generate mmW radar image).  Furthermore, on page 25, lines 9-12, Kofman recites, “It should be understood that the scanning in the horizontal and vertical planes could be carried out when either the tag or the interrogator moves. Generally, both the tag and the interrogator can participate in a relative motion with respect to each other.”. Therefore, both the tag and the interrogator can be moving and the position data provided for the imaging algorithm is corresponding to their relative motions. Thus, the Examiner asserts that under the broadest reasonable interpretation of the claim language as recited, KOFMAN disclose each feature of claims 1, 14 and 21. 
Applicant’s arguments regarding claims 3 and 16, see the second paragraph of page 9 of the remarks, are also found to be not persuasive. Regarding claims 3 and 16, the Applicant argues: 
“Applicant disagrees that Kofman discloses all features of this claim. In claim 3, the remote processor is configured to reconstruct the mmW radar image of the target using the preprocessed data. According to the cited portion of Kofman (page 15, lines 29-33), the desktop interrogator 41 processes the image of the tag 10 and sends data indicative of encoded data to the host computer 44, which processes the data for identification of articles. The host computer 44 does not reconstruct a radar image as is contended in the Office Action.”
The Examiner respectfully disagrees and points out on Page 21, lines 11-14, that Kofman clearly discloses, “Although the image processing unit 418 is shown as a separate unit, it should be understood that when desired, the image processing unit 418 can be integrated with the controller and signal processor (CSP) 416 or with the host computer 421.”. Therefore, the image processing unit can be integrated with the remote processor (i.e. the host computer) and the host computer can generate the radar image. Therefore, the Applicant’s arguments are found to not be persuasive and the Examiner asserts that Kofman does disclose all the feature of claims 3 and 16. 
Applicant’s arguments regarding claim 5, see the third paragraph of page 9 of the remarks, are also found to be not persuasive. Regarding claim 5, the Applicant argues that Kofman does not disclose the particular types of position sensors listed in claim 5.  The Examiner respectfully disagrees. Claim 5 states, “wherein the position sensor comprises one or more of a stereoscopic camera arrangement, a laser sensor, and an ultrasonic sensor”. Under the BRI of the claim, only one of the sensors listed needs to be claimed. The cited portion used for this claim recites, “Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”. As the sensor in question is a “position sensor unit” and it utilizes “acoustic techniques”, this is tantamount to claiming an acoustic sensor. An ultrasonic sensor is an acoustic sensor. Therefore, under the broadest reasonable interpretation of the claim and based on what is known to one of ordinary skill in the art, the Examiner asserts that such a feature is claimed by Kofman.  
Applicant’s arguments regarding claims 12 and 13, see the fourth paragraph of page 9 of the remarks, are also found to be not persuasive. Regarding claims 12 and 13, the Applicant argues that Kofman does not disclose that the interrogator 31 contains the Applicant’s claimed auxiliary sensor arrangement. The Examiner respectfully disagrees. The cited portion for claim 12 uses FIG. 4A which depicts element 31, “the interrogator” in a housing. Reading the reference more closely and in light of the drawings depicted in Figure 4A, it is clear that “the interrogator” includes the auxiliary sensor arrangement. Page 10, line 33 – Page 11, line 30 of KOFMAN recites: 
According to an embodiment of the invention, the interrogator unit includes: 
(i) a transmitting part (Tx) including: a Tx antenna control module coupled to the transmitting antenna and configured for the electronic scanning control of the transmitting antenna; a power amplifier with variable gain coupled to the Tx antenna control module;
(ii) a receiving part (Rx) including: a Rx antenna control module coupled to the receiving antenna and configured for electronic scanning control of the receiving antenna synchronously with the transmitting antenna; a low noise amplifier with variable gain coupled to the Rx antenna control module; a quadrature detector coupled to the low noise amplifier with variable gain (408);
(iii) a variable frequency generator configured for generating a reference RF signal;
(iv) a modulator coupled to the variable frequency generator and configured for modulating said reference RF signal and producing a modulated signal;
(v) a first splitter coupled to the modulator and configured to split the signal from the modulator into two equal portions applied to the power amplifier with variable gain of the Tx part and to the quadrature detector of the Rx part,
(vi) a controller and signal processor (CSP) coupled to the variable frequency generator, the modulator, the power amplifier, the low noise amplifier, the Tx antenna control module, the Rx antenna control module, and configured for management of operation thereof and for processing output signals generated by the quadrature detector;
(vii) a position sensor unit configured for providing position of the tag, (viii) an image processing unit configured for receiving signals generated by CSP.sub.5 reconstructing an image of the tag and decoding data carried by the tag; and
(ix) a host computer interface coupled to the image processing unit, position sensor unit and the CSP.
As the interrogator unit 31 includes the “position sensor unit” as claimed in the citation and as Fig. 4A only depicts the host computer as external to the hand-held device, it is clear that the interrogator unit also include the position sensor unit. Therefore, the Applicant’s arguments are found to be unpersuasive and the Examiner asserts that such features as claimed by claims 12 and 13 are disclosed by Kofman. 
Applicant’s arguments regarding claims 8, 9 and 19, see 35 U.S.C. 103 Rejection portion of page 9 of the remarks, are also found to be not persuasive. Regarding claims 8, 9 and 19, the Applicant argues:
 “Crain does not teach that orientation data produced by the other orientation sensors 38 is used to reconstruct a mmW radar image of a target. Rather, the other orientation sensors 38 merely provide an orientation signal indicative of the azimuth of the radar structure 42 and the camera lens 16A. As such, the combination of Kofman and Crain fails to teach or suggest all features of Applicant's claim 8 and 9. By similar reasoning, Kofman and Crain fails to teach or suggest all features of claim 19.”. 
The Examiner respectfully disagrees. Claim 8 recites, “wherein: the auxiliary sensor arrangement comprises an orientation sensor; and the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target.”. The claim language here does not require that the orientation data produced by the orientation sensors is used to reconstruct the mmW radar image of a target. The claim language here merely requires the invention to produce data indicative of the orientation of the imaging device (i.e. a camera lens/antenna structure) relative to the target. Crain discloses in paragraph 00117 the feature of “providing position or orientation signals relative to the target such as horizontal position, vertical position, attitude and/or azimuth of the antenna structure 42 and digital camera lens 16A”. Therefore, the Examiner asserts that under BRI of the claim language, Crain does disclose the feature of “the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOFMAN (WO 2007102142 A1).

Regarding claim 1, KOFMAN discloses
A millimeter-wave (mmW) imaging device (FIG. 14, depicting identification system, 30; Page 15, lines 5-6, “The identification system 30 is based on a coherent radar system operating at millimeter-wave frequencies.”), comprising: 
a mmW radar sensor (FIG. 14; Page 15, lines 5-6, “The identification system 30 is based on a coherent radar system operating at millimeter-wave frequencies.”) comprising: 
a transmitter coupled to an antenna arrangement (FIG. 14, element 401, TX antenna)  configured to transmit mmW radiation at a target (FIG. 14, TX antenna transmitting mmW radiation to target, 403); and 
a receiver coupled to the antenna arrangement (FIG. 14, element 402, RX  antenna)  or a separate antenna arrangement configured to receive backscatter radiation (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”) from the target (FIG. 14, element 402 receives backscatter radiation from target, 403); 
an auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) configured to detect one or both of relative motion and relative position between the imaging device and the target (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”); and 
a processor (FIG. 14, element 416, “controller and signal processor” and element 418, “image processing unit”; Page 21, lines 11-14, “Although the image processing unit 418 is shown as a separate unit, it should be understood that when desired, the image processing unit 418 can be integrated with the controller and signal processor (CSP) 416 or with the host computer 421.”) configured to receive data respectively produced by the mmW radar sensor and the auxiliary sensor arrangement (FIG. 14 processor is coupled between radar TX/RX elements and element 417, “position sensor”) during relative movement between the imaging device and the target (Page 22, line 30 - Page 23, line 3, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.”), the processor or a remote processor (FIG. 14, elements 418) configured to reconstruct a mmW radar image of the target using the received data (Page 11, lines 27-28, “an image processing unit configured for receiving signals generated by CSP reconstructing an image of the tag and decoding data carried by the tag;”, where the target is the tag).

Regarding claim 2, KOFMAN further discloses
The imaging device of claim 1, wherein the processor (FIG. 14, 418)  is configured to reconstruct the mmW radar image of the target using the received data (Page 11, lines 27-28, “an image processing unit configured for receiving signals generated by CSP reconstructing an image of the tag and decoding data carried by the tag;”, where the target is the tag).

Regarding claim 3, KOFMAN further discloses
The imaging device of claim 1, comprising: 
a communication device coupled to the processor (FIG. 14, element 418, “Image Processing Module” is coupled to the processor 416) and configured to communicatively couple the imaging device with the remote processor (FIG. 14, the interrogator 400 (i.e. imaging device) is coupled with the remote processor (i.e. “Host computer” element 421), wherein: 
the processor (FIG. 14, element 416) is configured to preprocess the data respectively produced by the mmW radar sensor and the auxiliary sensor arrangement (Page 22, line 30 - Page 23, line 3, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.”); and 
the remote processor (FIG. 14, element 421, “Host computer”) is configured to reconstruct the mmW radar image of the target using the preprocessed data (Page 15, lines 29-33, “In operation, the desktop interrogator 41 generates an RF signal for irradiating the tag, reads image of the tag 10 indicative data encoded therein, processes the image, and sends the data to a host computer 44 via a wire or wireless link 45. The host computer 44 collects the data, and processes them for identification of the articles.”).

Regarding claim 4, KOFMAN further discloses
The imaging device of claim 1, wherein: 
the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) comprises a position sensor (Page 11, line 26, “a position sensor unit (417) configured for providing position of the tag,”); and the position sensor is configured to produce data indicative of relative distance between the imaging device and the target (Page 22, line 30 - Page 23, line 3, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.”).

Regarding claim 5, KOFMAN further discloses
The imaging device of claim 4, wherein the position sensor (FIG. 14, element 417, “Position Sensor”)  comprises one or more of a stereoscopic camera arrangement, a laser sensor, and an ultrasonic sensor (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”).

Regarding claim 6, KOFMAN further discloses
The imaging device of claim 1, wherein: 
the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”)  comprises the motion sensor (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”); and 
the motion sensor is configured to produce data indicative of motion of the imaging device during imaging of the target (Page 24, lines 14-20, “In operation, the controller and signal processor 416 computes changes of the vertical position and azimuth angles at which the tag 403 is observed by the interrogator unit 400 during their mutual motion [where the “position sensor” implements the functions of the motion sensor to produce the mutual motion]. The results calculated by the controller and signal processor 416 are relayed to the image-processing module 418, which collects this data and further performs their filtration, error correction, normalization, descrambling and conversion to a required numerical or alphanumerical format, and displays the tag's information on a display of the host computer.”).

Regarding claim 7, KOFMAN further discloses
The imaging device of claim 6, wherein the motion sensor  (FIG. 14, element 417, “Position Sensor”, where element 417 performs the functions of the motion sensor) comprises one or more of an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, a magnetometer arrangement, and a camera (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”).

Regarding claim 10, KOFMAN further discloses
The imaging device of claim 1, wherein the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) comprises at least two of a position sensor (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”), a motion sensor (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”), and an orientation sensor.

Regarding claim 11, KOFMAN further discloses
The imaging device of claim 1, wherein the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”)  comprises one or any combination of an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, a magnetometer arrangement, and a camera, an optical sensor, a stereoscopic camera arrangement, a laser sensor, and an ultrasonic sensor (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”).

Regarding claim 12, KOFMAN further discloses
The imaging device of claim 1, comprising: 
a housing (FIG. 4A depict element 31, “the interrogator” in a housing)  configured to contain or support the mmW radar sensor, the auxiliary sensor arrangement, and the processor (Page 15, lines 24-27, “According to one embodiment of the invention, the interrogator 31 is a stationary device, while the tag 10 is moved, either along a linear route 36 or along a curved route 37. FIG. 4A shows an example of the identification system 30 including the interrogator 31 in a stationary implementation, such as a desktop interrogator.”); 
wherein the housing (FIG. 4A depict element 31, “the interrogator” in a housing)  is configured for hand-held manipulation by a user of the imaging device (FIG. 4A depicts element 31, configured for hand-held manipulation by a user).

Regarding claim 13, KOFMAN further discloses
The imaging device of claim 1, comprising: 
a housing (FIG. 4A depict element 31, “the interrogator” in a housing) configured to contain or support the mmW radar sensor, the auxiliary sensor arrangement, and the processor (Page 15, lines 24-27, “According to one embodiment of the invention, the interrogator 31 is a stationary device, while the tag 10 is moved, either along a linear route 36 or along a curved route 37. FIG. 4A shows an example of the identification system 30 including the interrogator 31 in a stationary implementation, such as a desktop interrogator.”, where 31 houses the radar sensor, position sensor and processor); 
wherein the housing (FIG. 4A depict element 31, “the interrogator” in a housing)  is configured for mounting on a support structure (FIG. 4A depicts element 31, mounted on a support structure).

Regarding claim 14, the same cited section and rationale as claim 1 is applied. KOFMAN further discloses, the target to include a chipless RFID tag and the processor to perform the decoding of the tag. 
KOFMAN specifically discloses,  
a transmitter coupled to an antenna arrangement configured to transmit mmW radiation at a chipless RFID tag (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”); and 
decode data encoded in the chipless RFID tag (Page 30, lines 24-27,“The pattern of the symbol elements is used for decoding (block 159) the data carried by the tag. According to an embodiment of the present invention, the decoding of the data includes descrambling and recovering the data stored in the tag that might be encoded in a numeric or alphanumeric format.”).

Regarding claim 15, the same cited sections and rationale as claim 1 and claim 14 are applied. 

Regarding claim 16, the same cited sections and rationale as claim 3 and claim 14 are applied.

Regarding claim 17, the same cited sections and rationale as claim 4 and claim 14 are applied.

Regarding claim 18, the same cited sections and rationale as claim 6 and claim 14 are applied.

Regarding claim 20, the same cited sections and rationale as claim 11 and claim 14 are applied.

Regarding claim 21, the same cited sections and rationale as corresponding system claim 1 is applied. 

Regarding claim 22, KOFMAN further discloses
The method of claim 21, wherein producing the backscatter radiation data (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”), producing one or both of motion data and position data (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”), and reconstructing the mmW radar image of the target are implemented by the imaging device (Page 11, lines 27-28, “an image processing unit configured for receiving signals generated by CSP reconstructing an image of the tag and decoding data carried by the tag;”, where the target is the tag).

Regarding claim 23, KOFMAN further discloses
The method of claim 21, wherein: 
producing the backscatter radiation data (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”) and producing one or both of motion data and position data (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”) are implemented by the imaging device (FIG. 14, where the interrogator and the position sensor unit are both part of the imaging device); and 
reconstructing the mmW radar image of the target is implemented by a remote device or system (Page 21, lines 9-14, “The CSP 416 is also coupled to a position sensor unit 417, an image processing unit 418 and to a host computer interface 419. The host computer interface 419 is coupled to a host computer 421 via a wire or wireless link. Although the image processing unit 418 is shown as a separate unit, it should be understood that when desired, the image processing unit 418 can be integrated with the controller and signal processor (CSP) 416 or with the host computer 421.”, where the host computer is the remote system and displays the reconstructed radar image)

Regarding claim 24, KOFMAN further discloses
The method of claim 21, wherein: 
the target comprises a chipless RFID tag (FIG. 14; Page 22, lines 4-6, “The transmitting antenna 401 converts this signal into an open space electromagnetic field and irradiates an RFID data tag 403.”); and 
the method comprises decoding data encoded in the chipless RFID tag (Page 30, lines 24-27,“The pattern of the symbol elements is used for decoding (block 159) the data carried by the tag. According to an embodiment of the present invention, the decoding of the data includes descrambling and recovering the data stored in the tag that might be encoded in a numeric or alphanumeric format.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KOFMAN (WO 2007102142 A1) in view of CRAIN (WO 2013096704 A1).

Regarding claim 8, KOFMAN discloses [Note: what KOFMAN fails to disclose is strike-through]
The imaging device of claim 1, 


CRAIN discloses, 
wherein:
the auxiliary sensor arrangement comprises an orientation sensor (FIG. 4, orientation sensor, element 38); and 
the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target (Paragraph 00117, “Other position data collection apparatus 27 including the GPS sensors 30, inclinometer 34, accelerometer 36, or other orientation sensors 38 (e.g., compass) may be used for providing position or orientation signals relative to the target such as horizontal position, vertical position, attitude and/or azimuth of the antenna structure 42 and digital camera lens 16A.”).
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KOFMAN with CRAIN to incorporate the features of: wherein, 
the auxiliary sensor arrangement comprises an orientation sensor; and the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target. Both KOFMAN and CRAIN are considered analogous arts as they both disclose methods and systems utilizing radar technology to acquire image data of a target. KOFMAN is especially similar to the instant application as it discloses a millimeter wave imaging system used to detect and image targets and specifically RFID tags as the targets. KOFMAN also includes a position sensor used to determine the motion and position of the target relative to the radar apparatus. However, KOFMAN fails to specifically disclose: wherein, the auxiliary sensor arrangement comprises an orientation sensor; and the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target. These features are disclosed by CRAIN in Paragraph 00117 of the citation shown. CRAIN specifically discloses that the position data collection apparatus includes orientation sensors which determine the orientation of the radar sensor relative to the target. It would have been obvious to incorporate these features of CRAIN into the features of KOFMAN to establish more accurate positioning information of the target and thus lead to a more accurate imaging result. 

Regarding claim 9, the combination of KOFMAN and CRAIN discloses 
The imaging device of claim 8. However, KOFMAN fails to specificaly disclose, wherein the orientation sensor comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement.
CRAIN discloses, 
wherein the orientation sensor (FIG. 4, orientation sensor, element 38) comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement (Paragraph 00117, “Other position data collection apparatus 27 including the GPS sensors 30, inclinometer 34, accelerometer 36, or other orientation sensors 38 (e.g., compass) may be used for providing position or orientation signals relative to the target such as horizontal position, vertical position, attitude and/or azimuth of the antenna structure 42 and digital camera lens 16A.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KOFMAN with CRAIN to incorporate the features of: wherein the orientation sensor comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement. Both KOFMAN and CRAIN are considered analogous arts as they both disclose methods and systems utilizing radar technology to acquire image data of a target. KOFMAN is especially similar to the instant application as it discloses a millimeter wave imaging system used to detect and image targets and specifically RFID tags as the targets. KOFMAN also includes a position sensor used to determine the motion and position of the target relative to the radar apparatus. However, KOFMAN fails to specifically disclose: wherein, the orientation sensor comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement. These features are disclosed by CRAIN in Paragraph 00117 of the citation shown. CRAIN specifically discloses that the position data collection apparatus includes “other orientation sensors” which include accelerometers. It would have been obvious to incorporate these features of CRAIN into the features of KOFMAN to establish more accurate positioning information of the target and thus lead to a more accurate imaging result. 

Regarding claim 19, the same cited sections and rationale as claim 8 and claim 14 are applied.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over KOFMAN (WO 2007102142 A1) in view of REYNOLDS (WO 2018147929 A2).
Regarding claim 25, KOFMAN discloses [Note: what KOFMAN fails to specifically disclose is strike-through]
The imaging device of claim 1, wherein the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) comprises: a position sensor configured to produce data indicative of relative distance between the imaging device and the target (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”); 

REYNOLDS discloses, 
wherein the auxiliary sensor arrangement (Fig. 1, element 122, “position estimator”) comprises: 
a position sensor (Fig. 1 depicts the position estimator to get estimates from multiple types of sensors include a mechanical sensor (i.e. a position sensor)) configured to produce data indicative of relative distance between the imaging device and the target (Paragraph 064, “The sensor data may be used by the position estimator 122 to estimate a position of one or more of the antennas 106. The position estimated may be an absolute position and/or a relative position with respect to the scene (e.g., scene 102).”); 
a motion sensor (Fig. 1 depicts the position estimator to get estimates from multiple types of sensors include a inertial sensor (i.e. a motion sensor)) configured to produce data indicative of motion of the imaging device during imaging of the target (Paragraph 063, “Accordingly, a variety of position sensors may be utilized by the position estimator 122, including feedback from position sensor/actuator 118 which may be moving the antennas 106 (e.g. stepper motor position output, rotary encoder output, linear encoder output, etc.), optical sensors (such as laser distance measurement or camera systems), inertial sensors (such as gyroscopes and/or accelerometers), or mechanical sensors (such as wire-actuated encoders, string- potentiometers, and/or ultrasound distance measurement). In some examples, multiple sensors of the same type may be combined, as in the use of a stereo camera pair to allow 3D position measurement. In other examples, it may be desirable to integrate sensors of different types to achieve the highest fidelity estimate of antenna system position, for example by using one or more accelerometers in combination with one or more optical cameras. In this example, periodic views of the scene using the optical camera(s) may be used to at least partially compensate for accumulated drift in the accelerometer readmg(s). In some examples, periodic views of the scene using optical camera(s) may be used to determine that the antenna system is at least temporarily not moving relative to the scene, and to perform a zero-velocity update of an inertial measurement system,”; Paragraph 075, “In this manner, as the antennas 106 move relative to the scene 102, measurements may be taken at each of a plurality of measurement positions using multiple beams of orthogonal signals. In some examples, the antennas 106 may experience relative motion in a continuous pattern. In some examples, the antennas 106 may experience relative motion in a discontinuous pattern (e.g., discretely from one measurement position to another).”); and 
an orientation sensor (Fig. 1 depicts element 118, “Antenna position sensor/actuator” (i.e. an orientation sensor)) configured to produce data indicative of orientation of the imaging device relative to the target (Paragraph 065, “In some embodiments, multiple such fiducials affixed to a surface in, or proximate to, the scene may be observed by three cameras affixed to an antenna to enable the position estimation system to estimate the 3D relative position of the antenna system relative to the scene.).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KOFMAN with Reynolds to incorporate the features of:
wherein the auxiliary sensor arrangement comprises: a position sensor configured to produce data indicative of relative distance between the imaging device and the target; a motion sensor configured to produce data indicative of motion of the imaging device during imaging of the target; and an orientation sensor configured to produce data indicative of orientation of the imaging device relative to the target.
Both KOFMAN and Reynolds are considered analogous arts as they both disclose methods and systems utilizing mmW radar technology to acquire image data of a target. KOFMAN is especially similar to the instant application as it discloses a millimeter wave imaging system used to detect and image targets and specifically RFID tags as the targets. KOFMAN also includes a position sensor used to determine the distance between the imaging sensor and a target. However, KOFMAN fails to specifically disclose the use of three different types of sensors in combination with each other to provide motion and orientation information in addition to the position information. These features are disclosed by Reynolds in Fig. 1 and cited section above. Reynolds specifically discloses in paragraph 063 and Fig. 1, “The position estimator 122 may receive data from the position sensor/actuator 118 and/or antennas 106. In some examples, the position estimator may receive data from other sensors in the system 100 which may include, for example, an optical sensor, an inertial sensor, a mechanical sensor, or combinations thereof.”. Therefore, Reynolds clearly discloses the use of multiple types of sensors to derive measurement of the imaging device relative to a scene (i.e. targets). In Fig. 1 element 118 is tantamount to an orientation sensor, the mechanical sensor is tantamount to a position sensor (see the cited paragraph for details) and inertial sensor is tantamount to a motion sensor. Additionally, the Kofman reference already discloses the use of a position sensor to determine distance between the imaging device and the scene (i.e. targets). Therefore, based on the prior arts made of record, it would have been obvious to incorporate the features mentioned above in claim 25 as disclosed by Reynolds into the invention of Kofman. The incorporation of such features would provide more data about the imaging sensor relative to a scene and to would establish more accurate positioning information of the target and thus lead to a more accurate imaging result. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648